IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: SECRETI, JUSTIN                  : No. 447 WAL 2018
                                        :
                                        :
PETITION OF: JUSTIN SECRETI             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court


                                   ORDER



PER CURIAM

     AND NOW, this 7th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.